COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Angelo Clark v. Carla Clark

Appellate case number:     01-13-00577-CV

Trial court case number: 2012-69700

Trial court:               257th District Court of Harris County

        On August 13, 2013, appellant, Angelo Clark, filed an affidavit of indigence in this Court
in the above referenced appeal. See TEX. R. APP. P. 20.1(a). No contest to the affidavit has been
filed. See TEX. R. APP. P. 20.1(f). Accordingly, the allegations in the affidavit are deemed true,
and appellant is entitled to proceed without advance payment of costs. Id.
       The Clerk of this Court is ORDERED to make an entry in this Court’s records that
appellant is indigent and is allowed to proceed on appeal without advance payment of costs.
        It is further ORDERED that the District Clerk file with this Court, within 30 days of the
date of this order and at no cost to appellant, a clerk’s record containing the items specified in the
Texas Rules of Appellate Procedure 34.5(a). See TEX. R. APP. P. 20.1(j).
        It is further ORDERED that the Court Reporter file with this Court, within 30 days of
the date of this order and at no cost to appellant, the reporter’s record in accordance with Texas
Rules of Appellate Procedure 34.6. See id.
        Appellant’s brief is ORDERED filed with this Court within 30 days after the later of the
clerk’s record is filed or the date the reporter’s record is filed. See TEX. R. APP. P. 38.6(a).
Appellee’s brief, if any, must be filed within 30 days after the date the appellant’s brief is filed.
See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: October 22, 2013